                 Case 20-41366                       Doc 30              Filed 08/21/20 Entered 08/21/20 16:55:51                                             Desc Main
                                                                           Document     Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Johnny                        William                      Ford, IV
                        First Name                    Middle Name                   Last Name

 Debtor 2            Dechen                           Lorraine                     Ford
 (Spouse, if filing) First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number            20-41366
 (if known)
                                                                                                                           
                                                                                                                                Check if this is an amended filing   August 21, 2020

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                                           04/19
To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and
Calculation of Commitment Period (Official Form 122C-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:         Calculate Your Deductions from Your Income
The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts
to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
instructions for this form. This information may also be available at the bankruptcy clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not include any operating expenses that you subtracted from income in lines 5
and 6 of Form 122C-1, and do not deduct any amounts that you subtracted from your spouse's income in line 13 of Form 122C-1.

If your expenses differ from month to month, enter the average expense.

Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

 5.   The number of people used in determining your deductions from income
      Fill in the number of people who could be claimed as exemptions on your federal income tax
      return, plus the number of any additional dependents whom you support. This number may                                                       6
      be different from the number of people in your household.


 National Standards                You must use the IRS National Standards to answer the questions in lines 6-7.

 6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards,                                                 $2,496.00
      fill in the dollar amount for food, clothing, and other items.
 7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
      fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories--people who are
      under 65 and people who are 65 or older--because older people have a higher IRS allowance for health care costs. If
      your actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

        People who are under 65 years of age

      7a. Out-of-pocket health care allowance per person                                     $56.00
      7b. Number of people who are under 65                                         X                 6
                                                                                                             Copy
      7c. Subtotal. Multiply line 7a by line 7b.                                           $336.00           here                      $336.00

        People who are 65 years of age or older

      7d. Out-of-pocket health care allowance per person                                   $125.00
      7e. Number of people who are 65 or older                                      X
                                                                                                             Copy
      7f.   Subtotal. Multiply line 7d by line 7e.                                             $0.00         here               +         $0.00
                                                                                                                                                       Copy
      7g. Total. Add lines 7c and 7f..........................................................................................          $336.00        here            $336.00




Official Form 122C-2                                                  Chapter 13 Calculation of Your Disposable Income                                                     page 1
                Case 20-41366            Doc 30         Filed 08/21/20 Entered 08/21/20 16:55:51                              Desc Main
                                                          Document     Page 2 of 8
Debtor 1    Johnny William Ford, IV
Debtor 2    Dechen Lorraine Ford                                                            Case number (if known) 20-41366

 Local Standards            You must use the IRS Local Standards to answer the questions in lines 8-15.


 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
 for bankruptcy purposes into two parts:

  Housing and utilities -- Insurance and operating expenses
  Housing and utilities -- Mortgage or rent expenses

 To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using
 the link specified in the separate instructions for this form. This chart may also be available at the
 bankruptcy clerk's office.

 8.   Housing and utilities -- Insurance and operating expenses: Using the number of people you entered in line 5,                  $717.00
      fill in the dollar amount listed for your county for insurance and operating expenses.

 9.   Housing and utilities -- Mortgage or rent expenses:

      9a. Using the number of people you entered in line 5, fill in the dollar amount listed           $1,496.00
          for your county for mortgage or rent expenses.

      9b. Total average monthly payment for all mortgages and other debts secured by
          your home.

           To calculate the total average monthly payment, add all amounts that are
           contractually due to each secured creditor in the 60 months after you file for
           bankruptcy. Next divide by 60.

            Name of the creditor                                 Average monthly
                                                                 payment

           Pennymac                                                $1,889.99



                                                             +
                                                                                                                 Repeat this
                                                                                   Copy                          amount on
           9b. Total average monthly payment                       $1,889.99       here          –    $1,889.99 line 33a.

      9c. Net mortgage or rent expense.
                                                                                                                     Copy
           Subtract line 9b (total average monthly payment) from line 9a (mortgage or                      $0.00     here            $0.00
           rent expense). If this number is less than $0, enter $0.

 10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect
     and affects the calculation of your monthly expenses, fill in any additional amount you claim.

      Explain
      why:


 11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
          0. Go to line 14.
          1. Go to line 12.
          2 or more. Go to line 12.

 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                    $578.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122C-2                                 Chapter 13 Calculation of Your Disposable Income                                  page 2
               Case 20-41366                  Doc 30           Filed 08/21/20 Entered 08/21/20 16:55:51                                     Desc Main
                                                                 Document     Page 3 of 8
Debtor 1     Johnny William Ford, IV
Debtor 2     Dechen Lorraine Ford                                                                       Case number (if known) 20-41366

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on
     the vehicle. In addition, you may not claim the expense for more than two vehicles.


      Vehicle 1        Describe Vehicle 1:         2018 Jeep Grand Cherokee (approx. 36,530 miles)



      13a. Ownership or leasing costs using IRS Local Standard. ................................................         $521.00

      13b. Average monthly payment for all debts secured by Vehicle 1.

           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all
           amounts that are contractually due to each secured creditor in the 60 months
           after you file for bankruptcy. Then divide by 60.


             Name of each creditor for Vehicle 1                         Average monthly
                                                                         payment


           DATCU (jeep)                                                        lease

                                                                     +
                                                                                                                                   Repeat this
                                                                                              Copy                                 amount on
                               Total average monthly payment                                  here                 –              line 33b.

                                                                                                                                 Copy net
                                                                                                                                 Vehicle 1
      13c. Net Vehicle 1 ownership or lease expense.                                                                             expense
           Subtract line 13b from line 13a. If this number is less than $0, enter $0. ....................               $521.00 here            $521.00

      Vehicle 2        Describe Vehicle 2:         2017 Ram 1500 (approx. 48,246 miles)



      13d. Ownership or leasing costs using IRS Local Standard. ................................................         $521.00

      13e. Average monthly payment for all debts secured by Vehicle 2. Do not include
           costs for leased vehicles.

             Name of each creditor for Vehicle 2                         Average monthly
                                                                         payment


           DATCU (Ram)                                                         lease


                                                                                                                                   Repeat this
                                                                                              Copy                                 amount on
                               Total average monthly payment                                  here                 –              line 33c.

                                                                                                                                 Copy net
                                                                                                                                 Vehicle 2
      13f. Net Vehicle 2 ownership or lease expense.                                                                             expense
           Subtract line 13e from 13d. If this number is less than $0, enter $0.              ........................   $521.00 here            $521.00

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public                         $0.00
     Transportation expense allowance regardless of whether you use public transportation.

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may                           $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.



Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                         page 3
                Case 20-41366            Doc 30         Filed 08/21/20 Entered 08/21/20 16:55:51                                           Desc Main
                                                          Document     Page 4 of 8
Debtor 1       Johnny William Ford, IV
Debtor 2       Dechen Lorraine Ford                                                      Case number (if known) 20-41366

 Other Necessary Expenses           In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                    following IRS categories.

 16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes, self-                           $1,549.43
     employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.
     Do not include real estate, sales, or use taxes.

 17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,                           $150.00
     union dues, and uniform costs.
     Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

 18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are                                $0.00
     filing together, include payments that you make for your spouse's term life insurance.
     Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any
     form of life insurance other than term.

 19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative                                $0.00
     agency, such as spousal or child support payments.
     Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

 20. Education: The total monthly amount that you pay for education that is either required:                                                            $0.00
      as a condition for your job, or
      for your physically or mentally challenged dependent child if no public education is available for similar services.
 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                            $500.00
     Do not include payments for any elementary or secondary school education.
 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that                                  $64.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.
     Payments for health insurance or health savings accounts should be listed only in line 25.

 23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services                           +       $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the production
     of income, if it is not reimbursed by your employer.
     Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
     expenses, such as those reported on line 5 of Official Form 122C-1, or any amount you previously deducted.

 24. Add all of the expenses allowed under the IRS expense allowances.
     Add lines 6 through 23.                                                                                                                         $7,432.43

 Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                         Note: Do not include any expense allowances listed in lines 6-24.
 25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your
     spouse, or your dependents.

      Health insurance                                            $0.00
      Disability insurance                                        $0.00
      Health savings account                           +          $0.00

      Total                                                       $0.00 Copy total here       ...................................................      $0.00

      Do you actually spend this total amount?

             No. How much do you actually spend?
             Yes
 26. Continued contributions to the care of household or family members. The actual monthly expenses that you                                           $0.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled
     member of your household or member of your immediate family who is unable to pay for such expenses. These
     expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

 27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the                                       $0.00
     safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
     By law, the court must keep the nature of these expenses confidential.




Official Form 122C-2                                 Chapter 13 Calculation of Your Disposable Income                                                    page 4
              Case 20-41366                         Doc 30               Filed 08/21/20 Entered 08/21/20 16:55:51                                        Desc Main
                                                                           Document     Page 5 of 8
Debtor 1     Johnny William Ford, IV
Debtor 2     Dechen Lorraine Ford                                                                                      Case number (if known) 20-41366

 28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses
     on line 8.

      If you believe that you have home energy costs that are more than the home energy costs included in expenses on
      line 8, then fill in the excess amount of home energy costs.

      You must give your case trustee documentation of your actual expenses, and you must show that the additional
      amount claimed is reasonable and necessary.

 29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than                                                         $0.00
     $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
     public elementary or secondary school.

      You must give your case trustee documentation of your actual expenses, and you must explain why the amount
      claimed is reasonable and necessary and not already accounted for in lines 6-23.

      * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

 30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are                                                   $0.00
     higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
     than 5% of the food and clothing allowances in the IRS National Standards.

      To find a chart showing the maximum additional allowance, go online using the link specified in the separate
      instructions for this form. This chart may also be available at the bankruptcy clerk's office.

      You must show that the additional amount claimed is reasonable and necessary.

 31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                                   +   $1,051.72
     instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).
      Do not include any amount more than 15% of your gross monthly income.
 32. Add all of the additional expense deductions.                                                                                                               $1,051.72
     Add lines 25 though 31.

 Deductions for Debt Payment

 33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
     loans, and other secured debt, fill in lines 33a through 33e.
      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
      the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                              Average monthly
                                                                                                                              payment
             Mortgages on your home
      33a.   Copy line 9b here..................................................................................................   $1,889.99
             Loans on your first two vehicles
      33b.   Copy line 13b here................................................................................................     lease
      33c.   Copy line 13e here................................................................................................     lease
      33d.   List other secured debts:
      Name of each creditor for                               Identify property that                     Does payment
      other secured debt                                      secures the debt                           include taxes or
                                                                                                         insurance?

      Exeter Finance                                          2014 Dodge Dart (approx. 56                             No
                                                                                                                                     $226.47
                                                                                                                      Yes

                                                                                                                      No
                                                                                                                      Yes

                                                                                                                      No
                                                                                                                               +
                                                                                                                      Yes
                                                                                                                                                Copy total
      33e.   Total average monthly payment. Add lines 33a through 33d....................................                           $2,116.46   here            $2,116.46




Official Form 122C-2                                                 Chapter 13 Calculation of Your Disposable Income                                                page 5
               Case 20-41366                     Doc 30             Filed 08/21/20 Entered 08/21/20 16:55:51                                          Desc Main
                                                                      Document     Page 6 of 8
Debtor 1      Johnny William Ford, IV
Debtor 2      Dechen Lorraine Ford                                                                            Case number (if known) 20-41366

 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property
     necessary for your support or the support of your dependents?

           No. Go to line 35.
           Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
                 possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.

 Name of the creditor                    Identify property that                     Total cure                            Monthly cure
                                         secures the debt                           amount                                amount

                                                                                                          ÷ 60 =

                                                                                                          ÷ 60 =

                                                                                                          ÷ 60 =     +
                                                                                                                                             Copy total
                                                                                                            Total                 $0.00      here             $0.00

 35. Do you owe any priority claims--such as a priority tax, child support, or
     alimony--that are past due as of the filing date of your bankruptcy case?
     11 U.S.C. § 507.

           No. Go to line 36.
           Yes. Fill in the total amount of all of these priority claims. Do not include
                 current or ongoing priority claims, such as those you listed in line 19.

                    Total amount of all past-due priority claims.......................................................        $2,500.00     ÷ 60 =          $41.67

 36. Projected monthly Chapter 13 plan payment                                                                                  $200.00
      Current multiplier for your district as stated on the list issued by the Administrative
      Office of the United States Courts (for districts in Alabama and North Carolina) or
      by the Executive Office for United States Trustees (for all other districts).

                                                                                                                           X         9.2 %
      To find a list of district multipliers that includes your district, go online using the link
      specified in the separate instructions for this form. This list may also be available
      at the bankruptcy clerk's office.

                                                                                                                                             Copy total
      Average monthly administrative expense                                                                                     $18.40      here           $18.40

 37. Add all of the deductions for debt payment.
     Add lines 33g through 36.                                                                                                                             $2,176.53

 Total Deductions from Income

 38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS expense allowances...................                                $7,432.43

      Copy line 32, All of the additional expense deductions..................................................                 $1,051.72

      Copy line 37, All of the deductions for debt payment.....................................................      +      $2,176.53
                                                                                                                                             Copy total
      Total deductions                                                                                                     $10,660.68        here        $10,660.68



 Part 2:        Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)
 39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
     Statement of Your Current Monthly Income and Calculation of Commitment Period. .................................................                     11,263.80




Official Form 122C-2                                            Chapter 13 Calculation of Your Disposable Income                                               page 6
                   Case 20-41366                        Doc 30              Filed 08/21/20 Entered 08/21/20 16:55:51                                       Desc Main
                                                                              Document     Page 7 of 8
Debtor 1         Johnny William Ford, IV
Debtor 2         Dechen Lorraine Ford                                                                                    Case number (if known) 20-41366

 40. Fill in any reasonably necessary income you receive for support of dependent children.
     The monthly average of any child support payments, foster care payments, or
     disability payments for a dependent child, reported in Part 1 of Form 122C-1, that
     you received in accordance with applicable nonbankruptcy law to the extent
     reasonably necessary to be expended for such child.

 41. Fill in all qualified retirement deductions. The monthly total of all amounts that
     your employer withheld from wages as contributions for qualified retirement
     plans, as specified in 11 U.S.C. § 541(b)(7) plus all required repayments of loans
                                                                                                                                     $120.00
     from retirement plans, as specified in 11 U.S.C. § 362(b)(19).

 42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A).
     Copy line 38 here.......................................................................................................   $10,660.68

 43. Deduction for special circumstances. If special circumstances justify additional
     expenses and you have no reasonable alternative, describe the special
     circumstances and their expenses. You must give your case trustee a detailed
     explanation of the special circumstances and documentation for the expenses.

          Describe the special circumstances                                          Amount of expense

          Daughter's Vehicle Insurance Payment                                              $293.53
           (Note: Daughter's contribution of $520/month included

           in income calculations & used for her car/insurance payments

                                                                                                                  Copy
                                                                                                   $293.53 here                      $293.53
                                                                             Total                              +
                                                                                                                                                Copy
 44. Total adjustments. Add lines 40 through 43................................................................                 $11,074.21     here        –   $11,074.21


 45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                                                   189.59

 Part 3:           Change in Income or Expenses
 46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed or are
     virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be open, fill in the
     information below. For example, if the wages reported increased after you filed your petition, check 122C-1 in the first column, enter
     line 2 in the second column, explain why the wages increased, fill in when the increase occurred, and fill in the amount of the
     increase.


          Form              Line        Reason for change                                                           Date of change         Increase or     Amount of change
                                                                                                                                           decrease?

               122C-1                                                                                                                        Increase
               122C-2                                                                                                                        Decrease

               122C-1                                                                                                                        Increase
               122C-2                                                                                                                        Decrease

               122C-1                                                                                                                        Increase
               122C-2                                                                                                                        Decrease

               122C-1                                                                                                                        Increase
               122C-2                                                                                                                        Decrease




Official Form 122C-2                                                    Chapter 13 Calculation of Your Disposable Income                                              page 7
               Case 20-41366             Doc 30         Filed 08/21/20 Entered 08/21/20 16:55:51                             Desc Main
                                                          Document     Page 8 of 8
Debtor 1      Johnny William Ford, IV
Debtor 2      Dechen Lorraine Ford                                                       Case number (if known) 20-41366

 Part 4:       Sign Below

      By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.



      X    /s/ Johnny William Ford, IV                                        X   /s/ Dechen Lorraine Ford
           Johnny William Ford, IV, Debtor 1                                      Dechen Lorraine Ford, Debtor 2

           Date 8/21/2020                                                         Date 8/21/2020
                MM / DD / YYYY                                                         MM / DD / YYYY




Official Form 122C-2                                 Chapter 13 Calculation of Your Disposable Income                                        page 8
